Order entered November 12, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00031-CV

  YOUNG YOO, IRVING SUPERMART, L.L.C. AND ACACIA LAS LOMAS, L.L.C.,
                            Appellants

                                               V.

                             A-1 MARKETING, INC., Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-05632

                                           ORDER
       We REINSTATE this appeal which we abated for the trial court to conduct a hearing to

determine why the reporter’s record of certain trial court proceedings had not been filed.

Because the missing portion of the reporter’s record has now been received, we VACATE our

September 30, 2019 order directing court reporter Vielica Dobbins not sit as a reporter until the

record is filed and our November 7, 2019 order abating the appeal.

       We ORDER the record received November 8, 2019 filed as of the date of this order.

With the record now complete, we further ORDER appellants to file their brief on the merits no

later than December 12, 2019.
        We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Dale

Tillery, Presiding Judge of the 134th Judicial District Court; the Honorable Bridgett N.

Whitmore, Presiding Judge of the 193rd Judicial District Court and the court for which Ms.

Dobbins is currently the official reporter; Ms. Dobbins; the Dallas County Auditor’s Office; and,

the parties.




                                                    /s/    KEN MOLBERG
                                                           JUSTICE